        Case 4:19-cv-03681 Document 1 Filed on 09/27/19 in TXSD Page 1 of 6



                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 STANFORD HILL JR.,
                                                     CIVIL COMPLAINT
 Plaintiff,

 v.                                                  CASE NO. 4:19-cv-03681

 ACORN STAIRLIFTS, INC.,
                                                     DEMAND FOR JURY TRIAL
 Defendant.


                                          COMPLAINT

        NOW COMES Stanford Hill Jr. (“Plaintiff”), by and through his attorneys, Sulaiman Law

Group, Ltd. (“Sulaiman”), complaining as to the conduct of Acorn Starlifts, Inc. (“Defendant”), as

follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for damages pursuant to the Telephone

Consumer Protection Act (“TCPA”) under 47 U.S.C. §227.

                                    JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction

is conferred upon this Court by 47 U.S.C §227, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Southern District of Texas, Defendant conducts business in the Southern District of Texas,

and significant portion of the events or omissions giving rise to this cause of action took place in

Southern District of Texas.




                                                 1
       Case 4:19-cv-03681 Document 1 Filed on 09/27/19 in TXSD Page 2 of 6



                                               PARTIES

    4. Plaintiff is a natural person over 18-years-of-age who, at all times relevant is a “consumer”

as the term is defined by 15 U.S.C §1692a(3), and is a “person” as defined by 47 U.S.C. §153(39).

    5. Defendant is a limited liability company whose principal place of business is 7001 Lake

Ellenor Drive, Orlando, Florida 32809.

    6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, vendors, representatives and insurers

at all times relevant to the instant action.

                              FACTS SUPPORTING CAUSES OF ACTION

    7. On or around July 5, 2017, Plaintiff began receiving phone calls from Defendant to his

cellular phone number (214) XXX-4120.

    8. At all times relevant, Plaintiff was the sole subscriber, owner, and operator of the cellular

phone ending in 4120. Plaintiff is and has always been financially responsible for the cellular

phone and its services.

    9. Plaintiff did not know why he was receiving phone calls from Defendant, as he never had

a business relationship with Defendant.

    10. Immediately after the calls began, Plaintiff answered a phone call from Defendant. During

this call, Plaintiff requested that Defendant stop contacting him.

    11. Plaintiff answered several subsequent phone calls, and on each call, Plaintiff requested that

Defendant stop calling him.

    12. In or around early September 2019, Plaintiff placed a phone call to Defendant to inquire as

to how Defendant obtained his phone number. Defendant’s representative informed Plaintiff that

an online inquiry was submitted five minutes before the phone call on “Independent Living.”



                                                  2
      Case 4:19-cv-03681 Document 1 Filed on 09/27/19 in TXSD Page 3 of 6



Plaintiff was perplexed, as he never submitted an inquiry to Acorn Stairlifts because he lives in an

apartment and cannot install a stair lift. Furthermore, Plaintiff was not online five minutes before

the phone call. Plaintiff then asked Defendant to stop calling him.

   13. Defendant continued to call Plaintiff.

   14. In the phone calls Plaintiff answered, Plaintiff was greeted by a noticeable period of “dead

air” while Defendant’s telephone system attempted to connect Plaintiff to a live agent.

   15. Specifically, there would be an approximate 3 second pause between the time Plaintiff said

“hello,” and the time that a live agent introduced them self as a representative of Defendant.

   16. Plaintiff has received copious amounts of unwanted phone calls from Defendant between

mid-2017 to present day.

   17. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding his rights.

   18. The phone number that Defendant most often uses to contact Plaintiff is (866) 214-8430,

but upon information and belief, it may have used other phone numbers to place calls to Plaintiff’s

phone.

                                                DAMAGES

   19. Defendant’s harassing phone calls have severely disrupted Plaintiff’s daily life and general

well-being.

   20. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies unwanted telephone solicitation

calls, emotional distress, increased risk of personal injury resulting from the distraction caused

by the never-ending calls, increased usage of his telephone services, loss of cellular phone

capacity, diminished cellular phone functionality, decreased battery life on his cellular phone, and

diminished space for data storage on his cellular phone.



                                                 3
      Case 4:19-cv-03681 Document 1 Filed on 09/27/19 in TXSD Page 4 of 6



   21. In addition, each time Defendant placed a telephone call to Plaintiff, Defendant occupied

Plaintiff’s telephone number such that Plaintiff was unable to receive other phone calls.

             COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   22. Plaintiff restates and realleges paragraphs 1 through 21 as though fully set forth herein.

   23. Defendant repeatedly placed or caused to be placed frequent non-emergency calls,

including but not limited to the calls referenced above, to Plaintiff’s cellular telephone number

using an automatic telephone dialing system (“ATDS”) without Plaintiff’s consent in violation of

47 U.S.C. §227 (b)(1)(A)(iii).

   24. The TCPA defines ATDS as “equipment which has the capacity...to store or produce

telephone numbers to be called, using a random or sequential number generator; and to dial such

numbers.” 47 U.S.C. §227(a)(1).

   25. Upon information and belief, based on Defendant’s lack of prompt human response during

the phone calls in which Plaintiff answered, Defendant used an ATDS to place calls to Plaintiff’s

cellular telephone.

   26. Upon information and belief, the ATDS employed by Defendant transfers the call to a live

agent once a human voice is detected, thus resulting in a pause after the called party speaks into

the phone.

   27. Upon information and belief, Defendant’s phone system stores telephone numbers to be

called, using a random or sequential number generator, which it used to call Plaintiff on his cellular

phone.

   28. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular

telephone between July 2017 and the present day, using an ATDS without his consent.

   29. Any prior consent, if any, was revoked by Plaintiff’s verbal revocation.



                                                  4
      Case 4:19-cv-03681 Document 1 Filed on 09/27/19 in TXSD Page 5 of 6



   30. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to his cellular

phone.

   31. Upon information and belief, Defendant has no system in place to document and archive

whether it has consent to continue to contact consumers on their cellular phones.

   32. Upon information and belief, Defendant knew its collection practices were in violation of

the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.

   33. Defendant, through its agents, representatives, vendors, subsidiaries, third party contractors

and/or employees acting within the scope of their authority acted intentionally in violation of 47

U.S.C. §227(b)(1)(A)(iii).

   34. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of

$500 per phone call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and

knowing violations of the TCPA triggers this Honorable Court’s discretion to triple the damages

to which Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).

WHEREFORE, Plaintiff STANFORD HILL, JR. respectfully prays this Honorable Court for the
following relief:
   a. Declare Defendant’s phone calls to Plaintiff to be violations of the TCPA;
   b. Award Plaintiff damages of at least $500 per phone call and treble damages pursuant to 47
         U.S.C. § 227(b)(3)(B)&(C); and
   c. Awarding Plaintiff costs and reasonable attorney fees;
   d. Enjoining Defendant from further contacting Plaintiff; and
   e. Awarding any other relief as this Honorable Court deems just and appropriate.


Plaintiff demands trial by jury.




                                                 5
      Case 4:19-cv-03681 Document 1 Filed on 09/27/19 in TXSD Page 6 of 6



Dated: September 27, 2019                  Respectfully Submitted,

                                           /s/ Alexander J. Taylor
                                           /s/ Marwan R. Daher
                                           /s/ Omar T. Sulaiman
                                           Alexander J. Taylor, Esq.
                                           Marwan R. Daher, Esq.
                                           Omar T. Sulaiman, Esq.
                                           Counsel for Plaintiff
                                           Sulaiman Law Group, Ltd
                                           2500 S Highland Ave, Suite 200
                                           Lombard, IL 60148
                                           Telephone: (630) 575-8181
                                           ataylor@sulaimanlaw.com
                                           mdaher@sulaimanlaw.com
                                           osulaiman@sulaimanlaw.com




                                       6
